                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 ANIMAL LEGAL DEFENSE FUND,                        )
                                                   )
                Plaintiff,                         )
                                                   )
        VS.                                        )
                                                   )             Civil Action No. 19-40
 KIMBERLY ANN LUCAS                                )
 doing business as                                 )
 FARMERS' INN,                                     )
                                                   )
                Defendant.                         )


                                  MEMORANDUM OPINION

  I.   Factual and Procedural Background

       Plaintiff, the Animal Legal Defense Fund ("ALDF"), a national non-profit organization,

commenced this action on behalf of its members in January 2019, alleging inadequate conditions

of captivity of numerous animals housed at the facility of Defendant Farmers' Inn ("Farmers'

Inn"), and sought injunctive relief under the Endangered Species Act ("ESA") and the

Pennsylvania Public Nuisance Doctrine. (ECF No. 1). Farmers' Inn subsequently moved for

dismissal of the Complaint. In an Order dated March 7, 2019, the Court dismissed Count III of

the Complaint, which set forth a claim for Public Nuisance, and denied the motion as to Counts I

and II. (ECF No. 21). In the accompanying opinion, the Court explained that although ALDF had

plausibly alleged that a public nuisance existed, the allegations pertaining to injuries suffered by

ALDF's members-i.e., risk of physical injury, risk of transmission ofzoonotic disease, and being

upset at what they saw at Farmers' Inn -were either too conjectural or otherwise failed to rise to

the level of an "injury in fact." (ECF No. 20 at 5-6). Accordingly, the Court concluded that

dismissal of the public nuisance claim was warranted because ALDF lacked standing to assert that

claim on behalf of its members. (Id. at 7).
         ALDF subsequently sought and was granted leave to file an amended complaint regarding

its standing to pursue a public nuisance claim. (ECF Nos. 26, 34). In the Amended Complaint,

ALDF alleges that its "organizational mission is to advance the interests and protect the lives of

animals through the legal system." (ECF No. 37 i-175). ALDF claims that its members who visited

Farmers' Inn have "suffered injuries as a result of observing with their own eyes the inadequate

conditions in which the animals" are kept there. (ECF No. 37           ,r 75).   Specifically, ALDF asserts

that "its members were prevented from viewing and enjoying the animals ... because ofthe

inadequate and inhumane conditions" at Farmers' Inn. (Id.          ,r 76). Its members desire to return to
view the animals, "but are unable to do so because of the current conditions." (Id.         ,r 77).
        The Amended Complaint also references and attaches as exhibits the declarations of two

of ALDF's members, Ms. Bennett and Dr. Welsch, both of whom are residents of Pennsylvania

and have visited Farmers' Inn. (Id.     ,r,r 78) (citing ECF Nos. 37-3, 37-4). These declarations reflect
that Ms. Bennett and Dr. Welsch were deprived of any ability to enjoy the animals during their

visits because of the inadequate conditions in which they witnessed those animals. (Id.          ,r,r 80, 86).
They have been unable "to return to enjoy viewing the animals while those conditions persist,

notwithstanding [their] desire to do so, because of the distress [they] experienced" during their

past visits. (Id.   ,r,r 82, 88). However, they are "committed to return to visit the animals ... if the
conditions are improved [at Farmers' Inn], or ... the animals ... are transferred to a sanctuary

capable of meeting their species-specific needs." (Id.     ,r,r 83, 89).
        On March 29, 2019, Farmers' Inn renewed its motion to dismiss Count III. (ECF No. 40).

Farmers' Inn maintains that the additional allegations in the Amended Complaint fail to establish

that ALDF has Article III standing to pursue the public nuisance claim on behalf of its members.




                                                     2
(Id.). This motion has been fully briefed and is ripe for resolution. (ECF Nos. 41, 44). For the

reasons that follow, the Court will deny the motion to dismiss.

 II.   Standard of Review 1

       A motion to dismiss under Federal Rule of Civil Procedure 12(b)(l) challenges the subject-

matter jurisdiction of the court to address the merits of plaintiffs suit. Fed. R. Civ. P. 12(b)(l).

Under Rule 12(b)(l), "a court must grant a motion to dismiss if it lacks subject-matter jurisdiction

to hear a claim." In re Schering Plough Corp. lntron/Temodar Consumer Class Action, 678 F.3d

235, 243 (3d Cir. 2012); see Fed. R. Civ. P. 12(h)(3) ("If the court determines at any time that it

lacks subject-matter jurisdiction, the court must dismiss the action.").

       The first step in analyzing a jurisdictional challenge under a Rule 12(b)(l) motion to

dismiss is to determine whether the "motion presents a 'facial' attack or a 'factual' attack on the

claim at issue, because that distinction determines how the pleading must be reviewed."

Constitution Party ofPa. v. Aichele, 757 F.3d 347, 357-58 (3d Cir. 2014) (quoting In re Schering

Plough, 678 F.3d at 243). "A facial 12(b)(l) challenge, which attacks the complaint on its face

without contesting its alleged facts, is like a 12(b)(6) motion in requiring the court to 'consider the

allegations of the complaint as true."' Hartig Drug Co. Inc. v. Senju Pharm. Co., 836 F.3d 261,

268 (3d Cir. 2016) (quoting Petruska v. Gannon Univ., 462 F.3d 294,302 n.3 (3d Cir. 2006)). "But

a factual 12(b)(1) challenge attacks allegations underlying the assertion of jurisdiction in the




        1
         Farmers' Inn seeks dismissal of the public nuisance claim under Federal Rule of Civil
Procedure 12(b)(6) for "failure to state a claim upon which relief can be granted." Fed. R. Civ. P.
12(b)(6). However, "[a] motion to dismiss for want of standing is ... properly brought pursuant
to Rule 12(b)(1 ), because standing is a jurisdictional matter." Constitution Party of Pennsylvania
v. Aichele, 757 F.3d 347, 357 (3d Cir. 2014) (quoting Ballentine v. United States, 486 F.3d 806,
810 (3d Cir. 2007)).


                                                  3
complaint, and it allows the defendant to present competing facts." Id (citing Constitution Party

of Pa., 757 F.3d at 358).

       If the defendant challenges jurisdiction in its Rule 12(b)(1) motion before answering the

complaint or "otherwise present[ing] competing facts," the Rule 12(b)(l) motion is, "by definition,

a facial attack." Constitution Party of Pa., 757 F.3d at 358 (citing Mortensen v. First Fed Sav. &

Loan Ass 'n, 549 F.2d 884, 892 n.17 (3d Cir. 1977)). When analyzing a facial attack on subject-

matter jurisdiction, "the court must only consider the allegations of the complaint and documents

referenced therein and attached thereto, in the light most favorable to the plaintiff." In re Schering

Plough, 678 F.3d at 243 (quoting Gould Elecs. Inc., v. United States, 220 F.3d 169, 176 (3d Cir.

2000)). "The person asserting jurisdiction bears the burden of showing that the case is properly

before the court at all stages of the litigation." Packard v. Provident Nat'! Bank, 994 F.2d 1039,

1045 (3d Cir. 1993) (citing McNutt v. General Motors Acceptance Corp., 298 U.S. 178, 189

(1936)).

       Farmers' Inn challenges the Court's subject-matter jurisdiction based upon the allegations

in the Amended Complaint before answering or otherwise presenting competing facts. As this

challenge is a facial attack on the Amended Complaint, tthe Court will apply the Rule 12(b)(6)

standard of review, i.e., it will consider the allegations of the Amended Complaint as true and

construe them in the light most favorable to ALDF.

III.   Discussion

       For an organization to have associational standing, i.e., standing to pursue a claim on behalf

of its members, three elements must be satisfied: "(1) individual members must have standing in

their own right, (2) the interest asserted must be germane to the purpose of the organization, and

(3) neither the claim nor the relief requested must require the paiiicipation of the individual




                                                  4
members in the lawsuit." Curto v. A Country Place Condo. Ass'n, Inc., 921 F.3d 405,410 n.2 (3d

Cir. 2019) (citing Hunt v. Washington Apple Adver. Comm. 432 U.S. 333, 344 (1977)). The first

two elements are based on Article III constitutional requirements, while the third element is purely

prudential. United Food & Commercial Workers Union Local 751 v. Brown Grp., Inc., 517 U.S.

544, 556 (1996).

        In seeking dismissal of the public nuisance claim, Farmers' Inn neither argues that ALDF's

individual members lack standing, nor contests that ALDF seeks to protect interests germane to its

purpose. (ECF No. 41 at 10). Instead, focusing on the third element, Farmers' Inn contends that

ALDF lacks associational standing to pursue the public nuisance claim because Pennsylvania law

requires direct participation of ALDF's individual members in this lawsuit. (Id. at 8). However,

the Court will analyze all three elements of associational standing because it "ha[s] an independent

obligation to determine whether subject-matter jurisdiction exists, even in the absence of a

challenge from any party." Arbaugh v. Y&H Corp., 546 U.S. 500,514 (2006) (citing Ruhrgas AG

v. Marathon Oil Co., 526 U.S. 574, 583 (1999)).

           A. ALDF's Individual Members Have Standing

        To establish Article III standing, a plaintiff "must allege facts demonstrating that he

suffered (1) an injury-in-fact; (2) that is fairly traceable to defendant's challenged conduct; and (3)

that is likely to be redressed by a favorable judicial decision." St. Pierre v. Retrieval-Masters

Creditors Bureau, Inc., 898 F.3d 351,356 (3d Cir. 2018) (citing Lujan v. Defenders of Wildlife,

504 U.S. 555, 590 (1992)). To plausibly allege an injury-in-fact, a plaintiff must show that there

was an '"an invasion of a legally protected interest' that is 'concrete and particularized' and 'actual

or imminent, not conjectural or hypothetical."' Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548

(2016) (quoting Lujan, 504 U.S. at 560).




                                                  5
       It is well established that "[t]he desire to ... observe an animal species, even for purely

esthetic purposes, is ... a cognizable interest for purpose of standing." Lujan, 504 U.S. at 562-63

(citing Sierra Club v. Morton, 405 U.S. 727, 734 (1972)). Therefore, the Amended Complaint

plausibly alleges a cognizable legal interest-i.e., the desire of ALDF' s members to view and

enjoy animals kept in humane conditions. "But the injury in fact test requires more than an injury

to a cognizable interest. It requires that the party seeking review be himself among the injured."

Id. at 563 (quoting Sierra Club, 405 U.S. at 734-35). Put another way, "[a]bstract injury is not

enough. The plaintiff must show that he has sustained or is immediately in danger of sustaining

some direct injury ... and the injury or threat of injury must be both real and immediate, not

conjectural or hypothetical." (Id. at 579) quoting Los Angeles v. Lyons, 461 U.S. 95, 101-102

(1983)).

       The Court had previously dismissed the public nuisance claim because ALDF had alleged,

at best, an abstract injury suffered by its members-i.e., risk of physical injury, risk of transmission

of zoonotic disease, and being upset at what they saw at Farmers' Inn. (ECF No. 20 at 5-6). In the

Amended Complaint, however, ALDF alleges that its members who visited the Farmers' Inn

suffered an aesthetic injury, i.e., their enjoyment in viewing the animals was diminished, because

of allegedly inadequate conditions of captivity. These allegations sufficiently establish that those

members were '"directly' affected apart from their 'special interest in th[e] subject."' Id. at 563

(quoting Sierra Club, 405 U.S. at 735). In this regard the Court notes that "[a]t the pleading stage,

general factual allegations of injury resulting from the defendant's conduct may suffice, for on a

motion to dismiss we "presum[e] that general allegations embrace those specific facts that are

necessary to support the claim." Id. at 561 (quoting National Wildlife Federation, 497 U.S. 871,

889 (1990)). ALDF, however, goes a step further by substantiating these alleged aesthetic injuries




                                                  6
through the declarations of Ms. Bennet and Dr. Welsch which have been attached to the Amended

Complaint.

       In sum, the Amended Complaint plausibly alleges that ALDF's members who visited the

Farmers' Inn (1) suffered an injury in fact-i.e., an aesthetic injury; (2) due to the allegedly

inadequate conditions of captivity at Farmers' Inn and; (3) wish to return and enjoy those animals

under improved conditions. Because all three elements of Article III standing-injury in fact,

traceability to Farmers' Inn's challenged conduct, and redressability-are met, the Court is

satisfied that ALDF has plausibly alleged that its individual members who visited Farmers' Inn

have standing in their own right to pursue the public nuisance claim.

             B. ALDF Seeks to Protect Interests Germane to its Purpose

       According to the Amended Complaint, ALDF's "organizational mission is to advance the

interests and protect the lives of animals through the legal system." (ECF No. 37 ~ 75). In light of

the Court's determination that ALDF has plausibly alleged that its individual members who visited

Farmer's Inn have standing to pursue the public nuisance claim, the second element is easily met

because "the doctrine of associational standing recognizes that the primary reason people join an

organization is often to create an effective vehicle for vindicating interests that they share with

others." Int'! Union, United Auto., Aerospace & Agr. Implement Workers of Am. v. Brock, 477

U.S. 274, 290 (1986). Accordingly, the Court finds that the interests ALDF seeks to protect

through the public nuisance claim-i.e., to improve the allegedly inadequate conditions of

captivity at Farmers' Inn-is germane to its purpose.

             C. Participation of ALDF's Individual Members Is Not Required

       Farmers' Inn contends that ALDF does not meet the third element of associational standing

because in order to sustain a claim for public nuisance in Pennsylvania, "the plaintiff must have




                                                 7
suffered a special or peculiar harm, different from the harm suffered by the general public." (ECF

No. 41 at 6) (quoting Duquesne Light Company v. Pennsylvania American Water Company, 850

A.2d 701, 704 (Pa. Super. Ct. 2004)). Farmers' Inn argues that direct participation of ALDF's

individual members is therefore required to demonstrate the required "special or peculiar harm."

(Id at 8).

        In this regard the Court makes two observations. First, the previous dismissal of ALDF's

public nuisance claim was premised on the Court's finding that ALDF lacked Article III standing.

This element of associational standing, however, is a prudential requirement "best seen as focusing

on ... matters of administrative convenience and efficiency, not on elements of a case or

controversy within the meaning of the Constitution." United Food, 517 U.S. at 557. Second,

Farmers' Inn's argument is untenable in any event because the relevant inquiry under the third

element is whether "the nature of the claim and of the relief sought ... make the individual

participation of each injured party indispensable to proper resolution of the cause[.]" Warth v.

Seldin, 422 U.S. 490, 511 (1975). Here, the Amended Complaint asserts aesthetic injuries suffered

by ALDF's members who visited Farmers' Inn. Certainly, the participation of those members will

be necessary to resolve any factual disputes regarding their visits, but that does not make them an

indispensable party to this lawsuit. See Hosp. Council of W. Pennsylvania v. City of Pittsburgh,

949 F.2d 83, 89 (3d Cir. 1991) ("[A]n association may assert a claim that requires participation by

some members."). Additionally, this is not a case that would require an individualized inquiry into

the damages sustained by an association's members because ALDF seeks declaratory and

injunctive relief. Accordingly, the Court finds that ALDF has met the third element of associational

standing.




                                                 8
IV.    Conclusion

       For the reasons discussed herein, the Court concludes that ALDF has Article III standing

to pursue the public nuisance claim on behalf of its members. Therefore, Farmers' Inn's Motion

to Dismiss (ECF No. 40) will be denied. An appropriate Order will follow.



                                            BY THE COURT:




                                                                     udge
Dated: October 9, 2019




                                               9
